Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The non-statutory double patenting rejection, whether of the obviousness-type or non-obviousness-type, is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985) In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
	
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a non-statutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
	
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-50 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 107 of U.S. Patent No.11057446  Although the conflicting claims are not identical, they are not patentably distinct from each other because the context of the claimed invention is the same as the context of the cited claims of the U.S. patent.

17/347762						15/089721						
1. A method for use by a content delivery server for providing over the Internet a content delivery service to first and second client devices, for use with first and second prices per amount of content delivered, the second price is lower than the first price, the method comprising: providing the content delivery service to the first client device; measuring or estimating the amount of content delivered to the first client device; calculating a first client charge by multiplying the measured or estimated amount of delivered content to the first client device by the first price; determining an availability of a resource for content delivery service; and in response to determining the availability of the resource, the method further comprising: providing, the content delivery service to the second client device; measuring or estimating the amount of content delivered to the second client device; and calculating a second client charge by multiplying the measured or estimated amount of delivered content to the second client device by the second price.
1. (Currently amended) A server for streaming multiple content items to a client device over the Internet, each content item comprises a streaming media data and is identified by a content item identifier and composed of first and second distinct content parts, further for use with additional multiple content items, each content item of the additional multiple content items comprises a streaming media data and is identified by a content item identifier and composed of first and second distinct content parts, wherein the first content part comprises the beginning of the respective content playing data, the server comprising a memory that is composed of first and second memory parts, the memory the first memory part stores the first parts of the multiple content items and the second memory part stores the first and second content parts of the additional multiple content items, and operative to: receive, from the client device, a first request for a first content of one of the multiple content items using the respective content item identifier; and stream, to the client device in response to the first request, the first part of the first content.
2. The method according to claim 1, wherein the determining the availability of the resource is repeatedly executed continuously or periodically.
2. (Original) The server according to claim 1, wherein the size of each of the first part of each of the multiple content items is less than 0.01%, 0.02%, 0.03%, 0.05%, 0.07%, 0.1%, 0.2%, 0.3%, 0.5%, 0.7%, 1%, 2%, 5%, 7%, or 10% of the respective content size.
3. The method according to claim 1, wherein the determining of the availability of the resource for content delivery service comprises averaging the resource availability or utilization over a time period.

4. The method according to claim 1, for use with a utilization threshold, wherein the availability of the resource is determined upon measuring or detecting a utilization below the threshold, and the method further comprising measuring or detecting the utilization of the resource that is below the utilization threshold.

5. The method according to claim 1, wherein the resource is an available CPU time or CPU utilization of one or more processors in the content delivery server.

6. The method according to claim 5, for use with a CPU utilization threshold, wherein the availability of the resource is determined upon measuring or detecting a CPU utilization below the CPU utilization threshold.

7. The method according to claim 6, wherein the CPU utilization threshold is at or below 20%, 25%, 30%, 35%, 40%, 45%, 50%, 55%, 60%, 65%, or 70%.

8. The method according to claim 1, wherein the resource is an available volatile or non-volatile memory space in the content delivery server.

9. The method according to claim 8, for use with a memory space threshold, wherein the availability of the resource is determined upon measuring or detecting an available memory space that is above the memory space threshold.

10. The method according to claim 9, wherein the memory space threshold is at or above 100MB, 200MB, 500MB, 1GB, 2GB, 5GB, 10GB, 20GB, 50GB, 100GB, 200GB, 500GB, 1TB, 2TB, 5TB, 1OTB, 20TB, 50TB, 100TB, 200TB, or 500TB.

11. The method according to claim 8, for use with a memory utilization threshold, wherein the availability of the resource is determined upon measuring or detecting a ratio of an available memory space relating to a total available memory, that is below the memory utilization threshold.

12. The method according to claim 11, wherein the memory utilization threshold is at or below 20%, 25%, 30%, 35%, 40%,45%, 50%, 55%, 60%, or 70%.

13. The method according to claim 1, wherein the resource is an available bandwidth for Internet connection in the server.

14. The method according to claim 13, for use with a minimum bandwidth threshold, wherein the availability of the resource is determined upon measuring or detecting an available bandwidth threshold that is above the minimum bandwidth threshold.

15. The method according to claim 14, wherein the minimum bandwidth threshold is at or above lOMb/s, 20Mb/s, 50Mb/s, 100Mb/s, 200Mb/s, 500Mb/s, 1Gb/s, 2Gb/s, 5Gb/s, lOGb/s, 20Gb/s, 50Gb/s, 10OGb/s, 200Gb/s, 500Gb/s, 1Tb/s, 2Tb/s, 5Tb/s, or lOTb/s.





This application is in condition for allowance except for the following formal matters: 
		I.	Applicant is requested to file a terminal disclaimer.
		Ii.	Applicant is requested to completely fill in class and subclass 			information for all U.S. patent documents cited in form 1449.
	Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 1935 C.D. 11, 453 O.G. 213.
	A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.

				Conclusion
5.Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH T NGUYEN whose telephone number is (571)272-3929.  The examiner can normally be reached on Monday to Friday 8:30am-4:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s  supervisor, Pappas Peter-Anthony can be reached on 571-272-7646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
							/THANH T NGUYEN/                                                                                                Primary Examiner, Art Unit 2448